NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                Electronically Filed
                                                Intermediate Court of Appeals
                                                CAAP-XX-XXXXXXX
                                                28-FEB-2022
                                                07:55 AM
                            NO. CAAP-XX-XXXXXXX Dkt. 62 SO


                   IN THE INTERMEDIATE COURT OF APPEALS
                          OF THE STATE OF HAWAI#I


                                IN RE SJ AND EJ


           APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                          (FC-S NO. 18-00246)


                       SUMMARY DISPOSITION ORDER
    (By:    Leonard, Presiding Judge, Hiraoka and Nakasone, JJ.)

             Appellant Father (Father) appeals from the Order
Terminating Parental Rights (TPR Order), filed on July 1, 2021 by
the Family Court of the First Circuit (Family Court).1             Father's
parental rights to his child, EJ, were terminated, along with the
parental rights of SJ, a half-sibling to EJ;2 and a May 25, 2021
Permanent Plan (Permanent Plan) with a goal of adoption of both
children was approved. FOF 35.
          On appeal, Father challenges FOFs 65, 71, 72, 80, 81,
and 85, and COL 13.3 Father contends: (1) Father was not


      1
         The Honorable John C. Bryant, Jr. presided. The Family Court filed
Findings of Fact and Conclusion of Law (FOFs and COLs) pertaining to the TPR
Order on August 9, 2021.
       2
         Mother is the mother of SJ and EJ. FOFs 2 and 3. SJ and EJ have
different fathers. FOFs 5 and 15. Mother and SJ's father both stipulated to
termination of their parental rights and adoption. FOF 34. See In re Doe, 99
Hawai#i 522, 538, 57 P.3d 447, 463 (2002) (unchallenged findings of fact are
binding on appeal).
      3
          The challenged FOFs and COL are as follows:
             Findings of Fact

             . . . .
             65.   [FATHER] subjected the Children to neglect, threat of
                                                                 (continued...)
   NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




      3
       (...continued)
                  abuse and threat of neglect due to his chronic
                  substance abuse problem and inability to provide a
                  safe family home for the Children.
            . . . .

            71.   Based upon the credible expert testimony of the
                  [Department of Human Services (DHS)] DHS social worker
                  JAHONA JACKSON, the problems preventing [FATHER] from
                  being able to provide a safe home for the Children is
                  his substance abuse, lack of contact with the DHS, and
                  lack of participation in services. [FATHER] poses a
                  risk of neglect, threat of neglect and threat of abuse
                  to the Children. [FATHER] is not presently willing and
                  able to provide the Children with a safe family home,
                  even with the assistance of a service plan.

            72.   [FATHER]'s failure to meaningfully engage in court
                  ordered services and lack of progress in addressing
                  the problems that necessitated the Children's removal
                  in October 2018, in spite of the opportunity to do so
                  over the preceding 33 months show that he will not
                  become willing and able to provide a safe family home
                  for the Children within the reasonably foreseeable
                  future, even with the assistance of a service plan.

            . . . .

            80.   [FATHER] is not presently willing and able to provide
                  [EJ] with a safe family home, even with the assistance
                  of a service plan.

            81.   [FATHER] will not become able to provide [EJ] with a
                  safe family home within the reasonably foreseeable
                  future, even with the assistance of a service plan.

            . . . .

            85.   Under the circumstances presented by the instant case,
                  the DHS gave Mother, [], and [FATHER] every reasonable
                  opportunity to succeed in remedying the problems which
                  put the Children at substantial risk of being harmed
                  in the family home and to reunify with the Children.
            . . . .
            Conclusions of Law

            . . . .

            13.   The Permanent Plan dated May 25, 2021, is in the best
                  interests of the Child.
Father does not provide argument as to why FOFs 65, 71, 80 and 85 are clearly
erroneous. See Rules Expediting Child Protective Appeals (RECPA) Rule
11(a)(4) (requiring legal argument for each point of error). Neither Father's
points of error, nor the argument sections, address the subject matter of FOFs
65, 71, and 80, which deal with Father's present ability to provide a safe
family home with the assistance of a service plan. The subject matter of FOF
85 (whether Father had reasonable opportunity to address the issues that
created substantial risk of harm to the children and to reunify with the
children) is not discussed within the points or the argument of Father's
                                                                (continued...)

                                      2
   NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

given notice and an opportunity to challenge the "removal" of the
Court Appointed Special Advocate (CASA) and Court Appointed
Special Advocate Program (CASA Program) social worker and
appointment of a new CASA, because the Family Court approved the
change via an ex parte motion; (2) there was not clear and
convincing evidence Father would not become willing and able to
provide a safe family home within a reasonable period of time
(FOFs 72 and 81); and (3) the Family Court erred by concluding
the Permanent Plan was in the best interest of the children
because there were insufficient facts to support the conclusion
(COL 13).4
          Upon careful review of the record and the briefs
submitted by the parties and having given due consideration to
the arguments advanced and the issues raised by the parties, we
resolve Father's points of error as follows, and affirm.
          (1) Father's contentions regarding lack of notice and
opportunity to challenge the "removal"5 of the CASA and CASA
Program social worker, and appointment of a new CASA, are waived.
          The court is required to appoint a guardian ad litem
(GAL) to serve throughout the pendency of a Chapter 587A
proceeding, to protect and promote the interests of the child.
Hawaii Revised Statutes (HRS) §§ 587A-4, 587A-16(a). A CASA is a
trained volunteer supervised by the CASA program, who may be
appointed to serve as an officer of the court as a GAL. HRS §
587A-4. Father has not indicated how his contention was
preserved for appeal, and where in the record he preserved it, as
required by RECPA Rule 11(a)(3)(C). During a pretrial hearing on
June 16, 2021, Father's counsel acknowledged receiving the May
18, 2021 order appointing a new CASA as the GAL, and stated he
did not know why there was a change but only requested that the

      3
        (...continued)
Abbreviated Opening Brief.   We do not address these FOFs.
      4
            We have reordered Father's points of error for clarity.
      5
            Father's characterization that it was a "removal" is not accurate,
as the record reflects that it was a voluntary resignation based on the CASA's
relocation. The Family Court accepted the former CASA's resignation on May
18, 2021 when it issued an Order Appointing Guardian Ad Litem for Minor Child,
appointing a successor CASA for the children.

                                       3
   NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

prior CASA Program social worker be made available for trial.
Thus, the record reflects Father was notified of the change,
Father did not object, and this point is waived. See State v.
Hoglund, 71 Haw. 147, 150, 785 P.2d 1311, 1313 (1990)
("Generally, the failure to properly raise an issue at trial
level precludes a party from raising that issue on appeal.").
          (2) There was clear and convincing evidence that it
was not reasonably foreseeable Father would become willing and
able to provide a safe family home, even with the assistance of a
service plan, within a reasonable period of time not to exceed
two years from the date the children entered foster custody. HRS
§ 587A-33(a)(2) (2018).6

            When reviewing a finding that a fact has been proved by
            clear and convincing evidence, the question before the
            appellate court is whether the record as a whole contains
            substantial evidence from which a reasonable factfinder
            could have found it highly probable that the fact was true.
            In conducting its review, the court must view the record in
            the light most favorable to the prevailing party below and
            give appropriate deference to how the trier of fact may have
            evaluated the credibility of witnesses, resolved conflicts
            in the evidence, and drawn reasonable inferences from the
            evidence . . . .

            The question before a court reviewing a finding that a
            fact has been proved by clear and convincing evidence is
            not whether the appellate court itself regards the
            evidence as clear and convincing; it is whether a
            reasonable trier of fact could have regarded the evidence
            as satisfying this standard of proof.



      6
            HRS § 587A-33(a) governs the termination of parental rights and
provides in relevant part as follows:

                  (a) At a termination of parental rights hearing,
            the court shall determine whether there exists clear and
            convincing evidence that:
                        (1) A child's parent whose rights are subject
            to termination is not presently willing and able to
            provide the parent's child with a safe family home, even
            with the assistance of a service plan;
                        (2) It is not reasonably foreseeable that the
            child's parent whose rights are subject to termination
            will become willing and able to provide the child with a
            safe family home, even with the assistance of a service
            plan, within a reasonable period of time, which shall not
            exceed two years from the child's date of entry into
            foster care; [and]
                        (3) The proposed permanent plan is in the best
            interests of the child.

                                      4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Matter of JK, 149 Hawai#i 400, 409-10, 491 P.3d 1179, 1188-89
(App. 2021) (emphasis added) (citations and formatting omitted).
A family court's determination as to "whether it is reasonably
foreseeable that a child's parent will become willing and able to
provide a safe family home within a reasonable period of time,"
presents a mixed question of law and fact dependent on the facts
and circumstances of the case; and such a determination is
"reviewed on appeal under the clearly erroneous standard." In re
Doe, 95 Hawai#i 183, 190, 20 P.3d 616, 623 (2001) (citations,
quotation marks, and brackets omitted).
                The family court's FOFs are reviewed on appeal
          under the clearly erroneous standard. A FOF is
          clearly erroneous when (1) the record lacks
          substantial evidence to support the finding, or (2)
          despite substantial evidence in support of the
          finding, the appellate court is nonetheless left with
          a definite and firm conviction that a mistake has been
          made. Substantial evidence is credible evidence which
          is of sufficient quality and probative value to enable
          a person of reasonable caution to support a
          conclusion.

Id. (citations, quotation marks, and ellipsis omitted).
          Here, the children entered foster custody on December
3, 2018. FOF 41. DHS first opened the case due to concerns for
the children's stability and safety, domestic violence, and
substance abuse. Father missed multiple court hearing dates.
FOF 23. His default was set aside when he appeared at the
January 27, 2021 hearing. Father did not complete his court-
ordered psychological evaluation, and did not participate in
individual therapy, parenting classes/education, and home-based
outreach services. FOF 67. Father sporadically participated in
substance abuse treatment and was admitted to the Hina Mauka
Intensive Outpatient Substance Abuse Treatment Program in March
2021, but was discharged after about 18 days for failing to
attend sessions and missing urinalysis appointments. FOFs 67 and
68. On July 1, 2021, trial was held on the Motion to Terminate
Parental Rights, during which Father testified he was trying to
get into a residential drug treatment program, and the last time
he used marijuana and methamphetamine was two weeks prior.
          Jahona Jackson (Jackson), the DHS social worker whose
expert testimony the Family Court found credible, testified that:

                                    5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Father was not currently willing and able to provide a safe
family home, even with the assistance of a service plan; Father
would not become able to do so within a reasonable period of time
because Father lacked insight to address the concerns, did not
participate in services, and did not obtain any of the tools,
information, lessons, or skills in order to address the concerns
that initiated DHS's involvement. See FOFs 82, 88, and 91. The
Family Court found in FOF 92, that Father "admitted that he had
not completed the court-ordered services and that he would be
starting from the beginning despite having 33 months to make the
necessary changes." Thus, the record contains substantial
evidence from which the Family Court could find that it was
highly probable that it was "not reasonably foreseeable" that
Father would become able to provide a safe family home within a
reasonable period of time not exceeding two years. See HRS §
587A-33(a)(2); Matter of JK, 149 Hawai#i at 409-10, 491 P.3d at
1188-89. Therefore, FOFs 72 and 81 were supported by substantial
evidence and were not clearly erroneous. See In re Doe, 95
Hawai#i at 190, 20 P.3d at 623.
           (3) There was clear and convincing evidence to support
COL 13, that the Permanent Plan was in the best interest of the
children. A family court's "determination of what is or is not
in a child's best interests is reviewed on appeal for clear
error." Id. (citation omitted). At a termination of parental
rights hearing, the Family Court must determine whether there is
clear and convincing evidence to support its conclusion that:
the "proposed permanent plan is in the best interests of the
child." HRS § 587A-33(a)(3). A permanent plan must state
whether the permanency goal will be achieved through adoption,
legal guardianship, or permanent custody, and the plan must
document a compelling reason why legal guardianship or permanent
custody is in the child's best interests if adoption is not the
goal. HRS § 587A-32(a)(1) and (3)(A). The Family Court must
presume that it is in the best interest of the child to be
promptly and permanently placed with responsible and competent
substitute parents and family in a safe and secure home, and the
court must give greater weight to the presumption that the

                                  6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

permanent plan is in the child's best interest, the younger the
child is upon the date of entry into foster custody. HRS § 587A-
33(a)(3)(A) and (B).
          The Permanent Plan proposed adoption of EJ, along with
SJ, by the paternal grandmother of SJ (Paternal Grandmother).
FOFs 26 and 34. EJ was less than three months old when placed
into foster custody on December 3, 2018. FOFs 38 and 41. Thus,
the Family Court was required to apply greater weight to the
presumption that it was in EJ's best interests to be promptly
adopted and placed with responsible and competent substitute
parents. See HRS § 587A-33(a)(3). The children were placed with
Paternal Grandmother on September 17, 2020, and were still with
Paternal Grandmother at the time of the trial on July 1, 2021.
FOFs 26, 27, and 34.
          In support of his claim that adoption was not in EJ's
best interest, Father asserts that the DHS social worker, the
CASA, and the CASA Program Social Worker "confirmed" at trial
that Paternal Grandmother demonstrated favoritism for SJ. The
record reflects that Jackson testified to one early instance of
favoritism by Paternal Grandmother towards SJ (who was Paternal
Grandmother's biological grandson) that Jackson personally
witnessed. However, Jackson also testified that Paternal
Grandmother was not aware it happened, corrected the situation,
acknowledged and apologized for it; and that Jackson did not
thereafter witness any favoritism reoccur during multiple
contacts with the family. The CASA Program Social Worker
testified that, along with Jackson, she and the CASA also
observed this incident of favoritism by Paternal Grandmother
toward SJ at the initial visit; however, the CASA Program Social
Worker did not see any additional incidents in her contact with
the family. We do not conclude that a single incident of
favoritism compels a conclusion that a permanent plan of adoption
by Paternal Grandmother is not in EJ's best interest. See HRS §
587A-32(a)(1) and (3)(A).
          Father also argues that the change in the CASA's
position from supporting legal custody to adoption occurred with
the change in the CASA, and this change supported reversal of the

                                  7
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

termination of his parental rights. Father provides no legal
grounds to support this argument, and we do not address it. See
RECPA Rule 11(a)(4).
          Father also asserts that the new CASA did not make a
written report, and thus should not have made a recommendation to
the Family Court because she was too new to the case, where she
was appointed five weeks prior to trial on the Motion to
Terminate Parental Rights. The record reflects, however, that
the new CASA testified that based on her review of the case, she
did know enough about the case to make recommendations to the
court. Father has not pointed to anything in the record to
suggest the new CASA was incapable of making recommendations to
the Family Court. Father provided no legal grounds to support
this argument. See RECPA Rule 11(a)(4).
          All of Father's arguments supra go to the weight of the
evidence, evaluation of credibility of witnesses, and resolution
of conflicts in the evidence -- areas which are within the
exclusive province of the Family Court as the factfinder, not the
appellate court. See Matter of JK, 149 Hawai#i at 409-10, 491
P.3d at 1188-89 (reviewing court defers to the trier of fact's
evaluation of the evidence, including matters of weight and
conflicts in the evidence).
          Here, the record contains substantial evidence from
which the Family Court could reasonably conclude that it was
highly probable that the Permanent Plan of adoption was in EJ's
best interest. See id. Jackson testified that the permanent
plan goal of adoption was in the best interest of the children
because Paternal Grandmother, who was the resource caregiver of
the children and prospective adoptive parent, wanted to establish
a permanent home to ensure the children were not looked at
differently and to provide them with things that the children
were only entitled to through adoption as opposed to
guardianship. Jackson opined that adoption was better than
guardianship because it is a more permanent solution, adoption is
a lasting bond whereas guardianship dwindles or expires upon the
children becoming adults, and the children deserve stability.
The Family Court found Jackson credible. FOF 91. The Family

                                  8
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Court also found that EJ and SJ were "thriving" in the care of
Paternal Grandmother. FOF 47. The evidence in the record was
not sufficient to rebut the presumption that the permanent plan
of adoption was in the best interest of EJ. HRS § 587A-
32(a)(3)(A) and (B). Thus COL 13 was not "clear error." In re
Doe, 95 Hawai#i at 190, 20 P.3d at 623.
          For the foregoing reasons, the Order Terminating
Parental Rights, filed on July 1, 2021 by the Family Court of the
First Circuit, is affirmed.
          DATED: Honolulu, Hawai#i, February 28, 2022.
On the briefs:
                                    /s/ Katherine G. Leonard
Herbert Y. Hamada                   Presiding Judge
for Father-Appellant
                                    /s/ Keith K. Hiraoka
Kurt J. Shimamoto                   Associate Judge
Deputy Attorney General
for Petitioner-Appellee             /s/ Karen T. Nakasone
                                    Associate Judge
Cheryl Y. Arakaki
(Arakaki & Eugenio, LLLC)
for Court Appointed Special
Advocate Program




                                  9